Detailed Action
This action is in response to RCE filed on 08/19/2022. 
This action is in response application filed on 06/17/2021, which claims priority to PCT/KR2019/017518 filed on 12/11/2019, which further claims priority to Korean application no. KR10-2018-0158954 filed on 12/11/2018. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, and 9 are pending.
Claims 1, 6, and 9 are rejected.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 




Applicant's Response
In Applicant' s Response dated 07/18/2022 Applicant amended claims 1, 6, and 9, claims 2-5, 7-8 were canceled and/or previously canceled.  Applicant argued against various rejections previously set forth in the Office Action mailed on 04/22/2022.
In light of Applicant' s amendments and remarks, all objection to the drawings set forth previously are withdrawn. 
In light of Applicant' s amendments and remarks, all rejections of the claims under 35 U.S.C. 112 set forth previously are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “quickly” in claim 1 is a relative term which renders the claim indefinite. The term “quickly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Appropriate amendment/remarks are required. 
At least due to dependency, claims 6, and 9 are rejected under the same rational as set forth above. 


Allowable Subject Matter
Claims 1, 6, and 9 would be allowable if the above cited rejections are overcome.  Reasons for allowance will held in abeyance until all matters in the prosecution is are closed. 


Response to Arguments
	Applicant’s arguments filed on 08/16/2022 have been fully considered but they are not persuasive and/or moot in view of modified grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new or modified grounds of rejections presented in this Office Action.  

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144